Citation Nr: 0124131	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  01-07 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death as secondary to radiation exposure.  


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney 


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel







INTRODUCTION

The veteran had active service from November 1945 to October 
1947.  He died on August [redacted], 2000.  The appellant is the 
veteran's widow. 

The current appeal arose from an August 2000 determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

The RO denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  

In April 2001 the RO issued a rating decision wherein it 
denied the claim of entitlement to service connection for 
colon cancer as secondary to radiation exposure for accrued 
benefits purposes.  

In April 2001 the RO also issued a rating decision wherein it 
affirmed its previous denial of entitlement to service 
connection for the cause of the veteran's death.

In August 2001 the representative submitted a statement 
questioning the RO adjudication of the claim of entitlement 
to accrued benefits.  

The Board of Veterans' Appeals (Board) has construed the 
representative's August 2001 statement as a notice of 
disagreement with the RO's May 2001 denial of entitlement to 
service connection for colon cancer as secondary to radiation 
exposure for accrued benefits purposes, and this matter is 
further addressed in the remand portion below.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order).

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

A review of the record discloses that the veteran was 
hospitalized at the Dallas VAMC prior to his death.  While 
the March 2001 VA medical opinion references the medical 
evidence concerning this period of hospitalization, these 
records are not available for review by the Board.  The Board 
also notes that the death certificate identifies the veteran 
as having been inpatient at the VA North Texas Health Care 
System, but that the records for the period of 
hospitalization immediately preceding his death have not been 
associated with the claims folder.

The certificate of death shows the veteran died at the age of 
72 in August 2001.  The immediate cause of death was 
cardiopulmonary arrest, due to or as a likely consequence of 
chronic lymphocytic leukemia, due to or as a likely 
consequence of acute respiratory distress syndrome, and 
sepsis listed as the underlying cause of death.  An autopsy 
was not performed.

With respect to VA records, records generated by VA are 
considered to be within the constructive (if not actual 
notice) of VA adjudicators.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

If documents generated by VA agents or employees, including 
physicians, predate the Board's decision, are within the 
Secretary's control, and could reasonably be expected to be 
part of the record, then "such documents are, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record."  Id. at 612-613.  See 
also Dunn v. West, 11 Vet. App. 462 (1998).

As the Board noted earlier, the representative submitted a 
notice of disagreement with the RO's May 2001 denial of 
entitlement to service connection for colon cancer as 
secondary to radiation exposure for accrued benefits 
purposes.  Where there has been an initial RO adjudication of 
a claim and a notice of disagreement as to its denial, the 
claimant is entitled to a Statement of the Case, and the RO's 
failure to issue a Statement of the Case is a procedural 
defect requiring remand.  Godfrey v. Brown, 7 Vet. App. 398 
(1995); Malincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard the RO should request the 
appellant to identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA or non-VA, inpatient or outpatient, 
who may possess additional records 
pertinent to treatment of the veteran for 
his disabilities. 

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001)); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

Regardless of the appellant's response, 
the RO should secure all outstanding VA 
treatment reports.  In particular, the RO 
should obtain and associate with the 
claims file legible copies of all the 
veteran's treatment records from the 
Dallas VA Medical Center and the VA North 
Texas Health Care System, particularly, 
the complete records referable to the 
terminal admission of the veteran.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the appellant, through her 
representative, that it has been unable 
to obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claim.  
38 U.S.C.A. § 5103A(b)(2); 66 Fed. Reg. 
46,620, 45,631 (to be codified at 
38 C.F.R. § 3.159(a)).

3.  The RO should issue a Statement of 
the Case in response to the notice of 
disagreement with the denial of 
entitlement to service connection for 
colon cancer as secondary to radiation 
exposure for accrued benefits purposes.  
The appellant should be notified of the 
need to file a substantive appeal if she 
desires appellate review of her claim.

4.  The RO should review the claims file 
to ensure that the foregoing requested 
development has been completed and is 
responsive to the directives of the Board 
and if not, the RO should implement 
corrective procedures.  

The RO is advised that where the remand 
orders of the Board or Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

The RO should also review the claims file 
to ensure that any other notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (see 
38 U.S.C.A. §§ 5102, 5013, 5013A, and 
5107 (West Supp. 20001) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death as secondary to radiation 
exposure.  The RO should document its 
consideration of the provisions of all 
applicable laws, regulations, cases and 
other authority.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a Supplemental 
Statement of the Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


